Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 12, 13, 16-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite since it is unclear how the lens would be functional with the particles comprising light scattering centers being distributed through the central—ie, optic—region.  Ie, if the light scattering centers are distributed as set forth in instant claim 1, it is not clear how a wearer of the lens would be able to effectively focus on objects within the field of view since the light reflected from the objects would be scattered by the light scattering centers.  It would appear that instant claim 14 needs to be incorporated into claim 12 to correct this.  Ie, to have a functioning lens, it would appear that a clear central optic portion would be required.  Clarification is required as to how the lens made by instant claim 12 would be functional.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitz et al 2019/0033619 (see paragraphs 0027 and 0087) in view of Yin et al 2015/0151500 (see paragraphs 0015, 0017, 0018; Fig. 1), either alone, or further in view of Breger 2001/0050750 (see paragraph 0010).
Neitz et al (see paragraph 0087) discloses making contrast reducing contact (see paragraph 0027) lenses by embedding the dot patterns—ie, the particles that comprise light scattering centers—in the lens material itself and then molding the lens material with the particles therein.  A clear aperture is formed from bulk lens material only—ie, material without the light scattering centers.  See paragraph 0087.  It is submitted that this disclosure almost certainly is teaching one of ordinary skill in the art to first form the lens with the particles distributed throughout the body of the molded lens --ie, in the peripheral and central regions—by molding the lens with material containing the particles and then removing the central portion of the molded lens to form an aperture into which clear lens material without the particles is formed or molded.  There really is no other way to interpret this disclosure.  What is lacking from Neitz et al is a clear teaching of using concave and convex surface mold parts to perform the molding as set forth in instant claim 12 and the various lens forming materials set forth in certain of the dependent claims.  Yin et al shows the instant molds – see 102, 100 with surfaces 300 and 304 in Fig. 1— which are conventionally used to mold a contact lens.  Also, see paragraph 0015 for a teaching of instant claims 19-22, 25 and 26 and paragraph 0017 (last line) for instant claim 23.  It is submitted that these aspects are all well known in the art and would have been obviously employed in the method of the primary reference to form the desired contact lens.  Instant claims 13, 14 and 27-30 are submitted to be taught in the disclosure of paragraph 0087 of the primary reference.  Certainly, the formation of a clear aperture is taught and that such would be formed from clear material only.  An obvious way to do this would be to form the lens, drill out a central aperture and fill it with clear lens material.  Breger (see paragraph 0010) has been additionally applied to show that such is a well known way of forming central apertures in contact lenses and such would have been well known to one of ordinary skill in the art at the time of filing.  If the instant method is not obvious from Neitz et al and Yin et al alone, then it is submitted to be obvious with Breger taken in combination therewith.  It must be understood that there are conventional methods by which lenses are molded and it certainly would not be inventive to use these well known methods to make the contact lens of Nieitz et al.  Instant claims 15, 17 and 18 are rejected over Neitz et al for essentially the same reasons as set forth in the previous action.  Claim 15 is taught at paragraph 0052.  Instant claims 17 and 18 are disclosed at paragraphs 0059 and 0057, respectively, and these dimensions would be applicable to the light scattering centers provided by the particles in much the same manner as for the protruding light scattering dots.  
3.Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitz et al 2019/0033619 in view of Yin et al 2015/0151500 and Nunez et al 2010/0318185 (see paragraph 0005, last sentence) either alone, or further in view of Breger 2001/0050750.  
Neitz et al, Yin et al and Breger arev applied for reasons of record as set forth in paragraph 2, supra, the references teaching the basic claimed method lacking essentially a clear showing that the hydrogels form thermosetting polymers.  Nunez et al provides such a teaching and it is rather clear from Nunez et al that the crosslinked hydrogels taught in Yin et al would also be thermosetting.
4.Applicant’s arguments with respect to claim(s) 12-30 have been considered but are moot in view of the new grounds of rejection.  
Applicant has amended the claims to encompass the embodiment in which the lens is molded with light scattering particles throughout the body of the lens and wherein a clear aperture is then formed for the optical portion of the lens.  Upon closer reading of Neitz et al, it is clear that the reference envisions a molding method –using particles in the lens material—as an alternative to forming surface features.  Also, a clear aperture is then formed which is filled with lens material without the particles.  It is simply not seen how the instant claims differ in any patentable way from what is taught in Neitz et al, particularly when the reference is taken in combination with the other applied art.  The molding of the lens itself would form an initial lens with particles distributed throughout the lens body and the optical portion would then be formed by replacing it with clear lens material.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
           

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742